DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 1, 5, 8 and 9 by the amendment submitted by the applicant(s) filed on November 17, 2022.  Claims 1 – 9 are pending in this application
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyono et al. (US 8,513,684, examiner submitted in the 892-PTO form, filed on August 31, 202).

 
    PNG
    media_image1.png
    346
    257
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    316
    202
    media_image2.png
    Greyscale


Regarding claim 1, Kyono discloses a semiconductor light emitting device comprising: 
a GaN substrate (see Figure 1, character 13 and/or Figure 7(a), character 51, column 2, lines 14 – 16, column 7, lines 15 – 16 and column 14, line 30) having, as a principal plane, a semipolar plane or a non-polar plane inclined from a c-plane in an m-axis direction or an a-axis direction within a range from 200 to 900 both inclusive (see column 1, lines 48 – 52, column 6, lines 11 – 13 and column 14, lines 28 – 35); 
an active layer (see Figure 1, character 21 and/or Figure 7(a), character 59, Abstract, column 11, lines 20 – 31 and column 15, lines 1 – 2) provided on the GaN substrate  (see Figure 1, character 13 and/or Figure 7(a), character 51); 
a p-type cladding layer (see Figure 1, Character 19 and/or Figure 7(a), Characters 65 and 67, column 8, lines 23 – 26 and column 15, lines 18 – 23) on the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59),
a current confinement layer (see Figure 1, character 43, the reference called “insulating film” and column 11, line 55, the insulating film has an opening, the opening has a p-side electrode, the electrode provides current, and the insulating film can function as a current confinement layer), that is in contact with the p-cladding layer (see Figure 1, character 19, the current confinement layer is in contact with the p-cladding by optical contact or thermal contact or physically in contact by the p-contact (see Figure 1, character 39), which is in between the current confinement (insulating film) and the p-contact),
an n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55, Abstract, column 2, lines 31 – 35, column 7, lines 40 – 62 and column 14, lines 52 – 53 and 61 – 62) provided between the GaN substrate (see Figure 1, character 13 and/or Figure 7(a), character 51) and the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59), and wherein the n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55) includes a first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, Abstract, column 7, lines 45 – 49 and column 14, lines 61 – 62, the first cladding is made of InAlGaN (Figure 1) and In0.02Al0.09Ga0.89N (Figure 7(a)) provided on an active layer side (see Figure 1, character 21 and/or Figure 7(a), character 59) and a second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, Abstract, column 7, lines 45 – 49 and column 14, lines 52 – 53, the second cladding is made of n-type AlGaN (Figure 1) or n-type Al0.06Ga.0.94N (Figure 7(a)) provided on a GaN substrate side (see Figure 1, character 13 and/or Figure 7(a), character 51), and the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) is closer to the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59) than the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a), and 
wherein the first layer (Figure 7(a), character 55) includes AlGaInN containing 0.5% or more of indium (In) (see column 14, lines 52 – 53 and 61 – 62) and the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, the refractive index of AlGaN is ~ 2.36, as evidence see applicant disclosure paragraph [0021]) is lower in refractive index than the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, the refractive index of AlGaInN is ~ 2.41, as evidence see applicant disclosure paragraph [0021]).  

Regarding claim 2,  Kyono discloses the first layer (see Figure 7(a), character 55, first cladding is made of In0.02Al0.09Ga0.89N) has a composition range of AlxInyGazN (0 x 0.995, 0.005 < y < 1, 0 < z 0.995, and x + y + z = 1) (see column 14, lines 61 – 62).  

Regarding claim 3,  Kyono discloses the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) has a thickness in a range from 50 nm to 2000 nm both inclusive (see column 4, lines 8 – 20, the thickness is not less than 0.05µm, 0.05µm = 50nm or not less than 1.0 µm, 1.0µm = 1000nm).  

Regarding claim 4,  Kyono discloses a plane direction of the GaN substrate is any one of (1-100), (20-21), (20-2-1), (30-31), (30-3-1), (10-11), (11-20), (11-22), and (11-24) (see column 14, lines 28 – 35, the plane direction of the GaN substrate used is (20-21)).  

Regarding claim 6,  Kyono discloses the active layer oscillates laser light with a peak wavelength of 450 nm or more (see column 14, lines 33 – 34).  

Regarding claim 8, Kyono discloses manufacturing method of a semiconductor light emitting device, the manufacturing method comprising: 
forming an n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55, Abstract, column 2, lines 31 – 35, column 7, lines 40 – 62 and column 14, lines 52 – 53 and 61 – 62) including a first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, Abstract, column 7, lines 45 – 49 and column 14, lines 61 – 62, the first cladding is made of InAlGaN (Figure 1) or In0.02Al0.09Ga0.89N (Figure 7(a)) of the n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55) and a second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, Abstract, column 7, lines 45 – 49 and column 14, lines 52 – 53, the second cladding is made of n-type AlGaN (Figure 1) or n-type Al0.06Ga.0.94N (Figure 7(a)) of n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55) in order of the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a) and the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) on a GaN substrate (see Figure 1, character 13 and/or Figure 7(a), character 51, column 2, lines 14 – 16, column 7, lines 15 – 16 and column 14, line 30) having, as a principal plane, a semipolar plane or a non-polar plane inclined from a c- plane in an m-axis direction or an a-axis direction within a range from 200 to 900 both inclusive (see column 1, lines 48 – 52, column 6, lines 11 – 13 and column 14, lines 28 – 35), the first layer (Figure 7(a), character 55) including AlGaInN containing 0.5% or more of indium (In) (see column 14, lines 52 – 53 and 61 – 62), and the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, the refractive index of AlGaN is ~ 2.36, as evidence see applicant disclosure paragraph [0021]) is lower in refractive index than the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, the refractive index of AlGaInN is ~ 2.41, as evidence see applicant disclosure paragraph [0021]); and  
forming an active layer (see Figure 1, character 21 and/or Figure 7(a), character 59, Abstract, column 11, lines 20 – 31 and column 15, lines 1 – 2) on the n-type cladding layer (see Figure 1, character 26 and/or Figure 7(a), character 55), 
forming a p-type cladding layer (see Figure 1, Character 19 and/or Figure 7(a), Characters 65 and 67, column 8, lines 23 – 26 and column 15, lines 18 – 23) on the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59),
forming a current confinement layer (see Figure 1, character 43, the reference called “insulating film” and column 11, line 55, the insulating film has an opening, the opening has a p-side electrode, the electrode provides current, and the insulating film can function as a current confinement layer), that is in contact with the p-cladding layer (see Figure 1, character 19, the current confinement layer is in contact with the p-cladding by optical contact or thermal contact or physically in contact by the p-contact (see Figure 1, character 39), which is in between the current confinement (insulating film) and the p-contact),
wherein the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) is closer to the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59) than the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kyono et al. (US 8,513,684, examiner submitted in the 892-PTO form, filed on August 31, 202) in view of Yamasaki et al. (US 5,953,581, examiner submitted in the 892-PTO form, filed on April 26, 2022).

    PNG
    media_image3.png
    229
    193
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    296
    280
    media_image4.png
    Greyscale

  
Regarding claim 5, Kyono discloses the claimed invention except for a surface roughness of the first layer included in a resonator end surface is less than a surface roughness of the p-type cladding layer.   Yamasaki  teaches a laser diode comprising substrate (see Figures 4 and 7, Character 1), an active layer (see Figures 4 and 7, Character 5) in between n-cladding layer (see Figures 4 and 7, Character 4) and p-cladding layer (see Figures 4 and 7, Character 62), and a mirror facets (see Figure 7, Character S) of laser cavity (see Figures 1 and  7). Yamasaki also using dry etching, to etching a portion of the semiconductor layers until surface of a lowermost layer among the semiconductor layers is exposed. The laser diode is etched from the contact layer (see Figure 4 and 7, Character 62) through n-cladding layer (see Figures 4 and 7, Character 4).  However, it is well known in the art to apply and/or modify the laser diode etching semiconductor layers as discloses by Yamasaki in (Figures 1, 4 and 7, Abstract, column 1, lines 56 – 67, column 2, lines 1 – 8, column 4, lines 36 – 52 and column 6, lines 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the laser diode etching semiconductor layers, as suggested by Yamasaki to the device of Kyono, in order to control depth of dry etching independently for improving luminous efficiency of an LD, improving verticality of mirror facets of laser cavity, improving purity of the mirror facets, reduce facet damage, provided a smooth facet, suppressing resistivity of the lower layer and the roughness values of the cladding could be known too.

Regarding claim 9, Kyono discloses the claimed invention except for forming resonator end surfaces by dry etching.   Yamasaki  teaches a laser diode comprising substrate (see Figures 4 and 7, Character 1), an active layer (see Figures 4 and 7, Character 5) in between n-cladding layer (see Figures 4 and 7, Character 4) and p-cladding layer (see Figures 4 and 7, Character 62), and a mirror facets (see Figure 7, Character S) of laser cavity (see Figures 1 and  7). Yamasaki also using dry etching, to etching a portion of the semiconductor layers until surface of a lowermost layer among the semiconductor layers is exposed. The laser diode is etched from the contact layer (see Figure 4 and 7, Character 62) through n-cladding layer (see Figures 4 and 7, Character 4) and the mirror facets are etched.  However, it is well known in the art to modify the resonator end surface (mirror facets) as discloses by Yamasaki in (Figures 1, 4 and 7, Abstract, column 1, lines 56 – 67, column 2, lines 1 – 8, column 4, lines 36 – 52 and column 6, lines 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the resonator end surface (mirror facets), as suggested by Yamasaki to the device of Kyono, in order to improving luminous efficiency of an LD, improving verticality of mirror facets of laser cavity, improving purity of the mirror facets, suppressing resistivity of the lower layer and the roughness values of the cladding could be known too.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyono et al. (US 8,513,684, examiner submitted in the 892-PTO form, filed on August 31, 2022) in view of Futagawa et al. (US 20130156060, examiner submitted in the 892-PTO form, filed on April 26, 2022).

Regarding claim 7, Kyono discloses the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, the n-type first cladding is made of InAlGaN (Figure 1) or In0.02Al0.09Ga0.89N (Figure 7(a)), the n-type first cladding is doped, the reference do not disclose what material was used as dopant).
Kyono discloses the claimed invention except for the first layer contains silicon (Si), oxygen (O), or germanium (Ge) as a dopant.   Futagawa teaches the first layer (see Annotation Figure 4, Character 5a) contains silicon (Si) as a dopant.  However, it is well known in the art to apply and/or modify the first layer contains silicon (Si) as a dopant as discloses by Futagawa in (see paragraph [0061]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the first layer contains silicon (Si) as a dopant as suggested by Futagawa to the device of Kyono, silicon is known in the art to be used as a dopant, the dopant material is used to increase the number of mobile electrons/holes and hence to increase the conductivity of semiconductor, also the size of the dopant must be compatible with the semiconductor and they must form covalent bonds, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
            Applicant's arguments filed November 17, 2023 have been fully considered but they are not persuasive. Applicant arguments that “Kyono and/or Yamasaki disclose or teaching or suggest “a current confinement layer that is in contact with the p-cladding layer” as is claim it.
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. By dictionary.com the definition of contact is association, for example the first and second light absorption layers are electrically and/or optically in contact or associate.  Kyono disclose the current confinement layer is in contact with the p-cladding by optical contact or thermal contact or physically in contact by the p-contact (see Figure 1, character 39), which is in between the current confinement (insulating film) and the p-contact.  Therefore, Kyono on Figure 1 teach the a current confinement layer that is in contact with the p-cladding layer. 
Examiner wants to point out that current confinement layer that is in contact with the p-cladding layer on Figure 1 of Kyono.  The claim don’t say the  current confinement layer that is directly on the p-cladding layer or a current confinement layer that is directly in contact with the p-cladding layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference US 20020034204 on Figure 1 and paragraph [0016] disclose a semiconductor laser including a p-cladding directly in contact with protective layer, wherein the protection layer functions as a current confinement region due to p-n junction separation, which leads to better injection current-light output characteristics.  The reference disclose similar laser, but not exactly the same invention.
The reference US 20020036293 on Figure 6 and paragraph [0051] disclose a semiconductor laser including a p-type cladding layer in directly contact with the confinement layer.  The reference disclose similar laser, but not exactly the same invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    /Delma R Fordé/           Examiner, Art Unit 2828                                


                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828